Exhibit 10.31

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

EXECUTIVE EMPLOYMENT AGREEMENT dated as of March 9, 2005, by and between BALLY
GAMING, INC., a Nevada corporation, 6601 South Bermuda Road, Las Vegas, Nevada
89119 (“Bally” or the “Company”), and RAMESH SRINIVASAN, 1509 Monarch Drive,
Marietta, GA 30062 (the “Executive”).

 

The parties agree as follows:

 

1.             Employment. The Company employs Executive, and Executive accepts
employment by the Company, on the terms and conditions set forth in this
Agreement, beginning on March 9, 2005, or on acceptance by Executive, whichever
occurs later (the “Effective Date”). This Agreement is not intended to create an
agreement of employment for any specific term or otherwise alter the at-will
nature of Executive’s employment relationship with Alliance Gaming.

 

2.             Position and Duties. Executive shall serve as Executive Vice
President for Bally’s Systems Division and shall report to the President and
Chief Executive Officer of Bally and of Alliance Gaming Corporation, Bally’s
parent company. Executive shall perform the duties contemplated by such title
and such other duties, consistent with his experience and abilities, as the
President and Chief Executive Officer of Bally may assign to Executive.
Executive shall devote his full time and efforts to the business and affairs of
the Company, use his best efforts to advance the interests of the Company, and
at all times conduct himself in a manner that reflects credit on the Company. It
is contemplated that Executive shall render services to the Company from the
Company’s principal place of business; however, the parties acknowledge and
agree that Executive may be required to travel extensively in fulfilling his
duties hereunder.

 

3.             Compensation.

 

(a)           Salary. The Company shall pay Executive a base salary of $250,000
a year in installments on the regularly recurring paydays in accordance with the
Company’s practice. Increases in the base salary shall be considered by the
Company at least annually, beginning with the completion of the first year of
employment and will be based on criteria applicable to other senior executives
of the Company, provided, however, that the award of any such increase shall be
at the sole discretion of the Company. Notwithstanding the foregoing, it is
agreed that Executive’s base salary shall increase to $275,000 on January 1,
2006.

 

(b)           Management Incentive Program. Executive shall be entitled to
participate in the Company’s Management Incentive Program established for the
Company at the level of business unit head. This incentive plan entitles
Executive to receive up to 100 percent of Executive’s base salary for
performance at plan. For fiscal 2005, Executive will receive a pro rata portion
of the existing incentive plan based on Executive’s tenure during the fiscal
year, provided, however, that the bonus shall not be less than $50,000. It is
understood that the Company may modify at its sole

 

1

--------------------------------------------------------------------------------


 

discretion its incentive plan for the years after fiscal 2005 upon providing
written notice to Executive.

 

(c)           Options. Executive shall be entitled to receive options to acquire
an aggregate of 300,000 shares of the publicly-traded common stock of the
Company’s publicly-traded parent company, Alliance Gaming Corporation. The
exercise price of the options shall be equal to the closing market price on the
date Executive begins actual work for the Company (the “Start Date”).  The
options shall “vest” (that is, become exercisable by Executive) in four
installments as follows: 125,000 shares on the first anniversary of the Start
Date; 70,000 shares each on the second and third anniversaries of the Start
Date; and 35,000 shares vesting on September 2, 2008. The options shall be
subject to the applicable long-term incentive plan and Alliance Gaming’s
standard stock option agreement. Executive shall be eligible to receive
additional grants in the future, at the discretion of and as approved by
Alliance Gaming’s board of directors, and commensurate with peer positions.

 

(d)           Restricted stock. Executive shall receive an award of 20,000
shares of restricted stock under Alliance Gaming Corporation’s Amended and
Restated 2001 Long Term Incentive Plan (the “Plan”) on the Start Date (the
“Restricted Stock”). The Restricted Stock shall vest according to the following
schedule: 50 percent on the Start Date, and the remaining 50 percent on
September 2, 2008. Executive shall be eligible to receive additional grants in
the future, at the discretion of and as approved by Alliance Gaming’s board of
directors, and commensurate with peer positions.

 

(c)           Reimbursement of expenses. In accordance with established policies
and procedures of the Company as in effect from time to time, the Company shall
pay or reimburse Executive for all reasonable and actual out-of-pocket expenses
including but not limited to travel, hotel, and similar expenses, incurred by
Executive from time to time in performing his obligations under this Agreement.

 

(f)            Relocation Expenses. The Company will pay the reasonable costs
incurred by Executive and his family relocating from Atlanta, Georgia, to Las
Vegas, Nevada, pursuant to a moving and relocation budget submitted by Executive
and approved by the Company. Payments made by the Company for reimbursement of
relocation expenses may be subject to federal, state or local taxation, for
which Executive shall be responsible, provided, however, that the Company shall
“gross up” the reimbursement to cover the taxes that Executive must pay
directly. The Company will pay for air and ground transportation, food and
lodging costs for Executive’s family incurred during two home-finding trips, not
to exceed four days each and completed within six months after the Start Date,
for Executive and Executive’s immediate family to the Las Vegas, Nevada, area.
The Company will pay the entire costs for an intermediate size rental car for
the Executive in Las Vegas for a maximum of one month after the Start Date. The
Company will pay the rent on a furnished, two-bedroom apartment in Las Vegas for
six months or until Executive purchases a residence, whichever occurs first. The
Company will pay the hotel costs associated with the period of time Executive
needs to temporarily reside prior to finding the appropriate apartment in Las
Vegas. If Executive decides to purchase a

 

2

--------------------------------------------------------------------------------


 

single-family residential home in Clark County, Nevada, the Company will pay the
actual closing costs (not to exceed customary purchaser closing costs) at the
close of escrow for the purchase of the residence; however, Executive will be
responsible for the down payment and all other payments in connection with the
purchase. If Executive sells Executive's house in Atlanta by December 31, 2005,
the Company shall pay the actual closing costs (not to exceed customary seller
closing costs), including commissions, at the close of escrow.

 

(g)           Commuting expenses. During the first six months of Executive's
employment, the Company shall pay or reimburse Executive for the reasonable
expenses of not more than two commutes a month between Atlanta and Las Vegas.

 

(h)           Vacation. Executive shall be entitled to annual paid vacation time
in accordance with the Company's policy with respect to the senior executives of
the Company prorated for any partial employment year.

 

(i)            Other benefits; COBRA payments. Executive shall be entitled to
other employment benefits, including but not limited to life insurance, medical
and hospitalization, disability, and retirement benefits, consistent with the
benefits provided to other senior executives of the Company. The Company will
pay the cost of maintaining Executive's health insurance with his former
employer ("COBRA" payments) during the waiting period before Executive is
covered under the Company's plan.

 

(j)            No Reduction. There shall be no material reduction or diminution
of the benefits provided in this section 3 during the term of this Agreement
unless (i) Executive consents in writing, (ii) an equitable arrangement
(embodied in a substitute or alternative benefit or plan) is made with respect
to such benefit or plan, or (iii) the reduction is part of a program of
across-the-board benefit reductions similarly affecting the senior executive
officers of the Company.

 

4.             Termination or Material Change of Employment

 

(a)           At-will employment. Executive's employment with the Company is
"at-will." Either Executive or the Company may terminate Executive's employment
at any time with or without cause.

 

(b)           Termination by Company for cause.

 

(1)           The Company may terminate this Agreement for cause at any time
immediately on notice to Executive, in which case the Company's obligations and
Executive's rights under this Agreement shall terminate. For purposes of this
provision, the term "cause" includes, but is not limited to:

 

(i)            Executive's clear and substantiated insubordination, fraud,
disloyalty, dishonesty, willful misconduct, or gross negligence in the
performance of Executive's duties under this Agreement, including

 

3

--------------------------------------------------------------------------------


 

willful failure to perform such duties as may properly be assigned to Executive
under this Agreement.

 

(ii)           Executive’s material breach of any material provision of this
Agreement.

 

(iii)          Executive’s failure to qualify (or having so qualified being
thereafter disqualified) under any suitability or licensing requirement of any
jurisdiction or regulatory authority to which Executive may be subject by reason
of his position with the Company and its affiliates or subsidiaries. The Company
will use its best efforts to work with Executive in fulfilling the requirements
and will promptly provide written information on the suitability and licensing
requirements to Executive so that Executive may adequately prepare.

 

(iv)          Executive’s commission of a crime against the Company or violation
of any law, order, rule, or regulation pertaining to the Company’s business.

 

(v)           Executive’s inability to perform the job functions and
responsibilities assigned in accordance with reasonable standards established
from time to time by the Company in its sole and reasonable discretion.

 

(vi)          The Company’s obtaining from any reliable source accurate
information with respect to Executive that would, in the reasonable opinion of
the Company, jeopardize the gaming licenses, permits, or status of the Company
or any of its subsidiaries or affiliates with any gaming commission, board, or
similar regulatory or law enforcement authority.

 

(2)           Any termination by the Company for cause shall not be in
limitation of any other right or remedy the Company may have under this
Agreement or otherwise.

 

(c)           Termination by Company without cause.  The Company may terminate
this Agreement at any time without cause (as defined in paragraph 4.(b)(1)),
whereupon the Company’s obligations and Executive’s rights under this Agreement
shall terminate, except that the Company shall continue to pay Executive an
amount equal to Executive’s base salary for twelve months after the date of
termination, offset by any compensation received by Executive (regardless of
when received) and attributable to other employment during the six-month period
that begins six months after termination.

 

(d)           Change of Control or Diminution of Duties:

 

(1)           Termination by Executive. If Executive resigns for any reason, the
Company’s obligations and Executive’s rights under this Agreement shall

 

4

--------------------------------------------------------------------------------


 

terminate, provided, however, that a resignation following a change of control
or a material diminution of Executive’s duties shall be treated as a termination
without cause under paragraph 4.(c).

 

(2)           “Change of Control” defined. As used in this section 4.(d), a
change of control shall be deemed to have occurred upon the earliest to occur of
the following events: (i) the date the stockholders of the Company (or the
Board, if stockholder action is not required) approve a plan or other
arrangement pursuant to which the Company will be dissolved or liquidated;
(ii) the consummation of the sale, lease, or other disposition of all or
substantially all of the assets of the Company; (iii) the tender of more than 50
percent of the Company’s capital stock to a non-affiliate or a merger,
consolidation, or recapitalization of the Company with a non-affiliate such that
the stockholders of the Company immediately prior to the consummation of such
transaction possess less than 50 percent of the voting securities of the
surviving entity immediately after the transaction, or (iv) the individuals who,
as of the date of this Agreement, were members of the Board cease for any reason
to constitute at least a majority of the Board.

 

(3)           “Diminution of duties” defined. As used in this section 4.(d),
Executive’s duties shall be deemed to have been materially diminished if he no
longer reports to the president and chief executive officer of the Company or of
Alliance Gaming Corporation or if his position or title or duties are otherwise
substantially diminished.

 

(4)           Increased Benefits:  In the event that a change of control should
occur as defined in paragraph 4.(d)(2), Executive shall be eligible to receive
any additional (other than those defined in the paragraphs above) acceleration
in benefits, financial packages, stock options and restricted stock, and
compensation accorded to other Company senior executives with the exception of
those accorded to the Company’s chief executive officer and chief Financial
officer.

 

5.             Restrictive covenants.

 

(a)           Covenant not to compete.

 

(1)           Executive will not compete with the Company:

 

(i)            During the term of this Agreement;

 

(ii)           For twelve months after the Company terminates Executive’s
employment for cause (as defined in paragraph 4.(b)(1)) or after Executive
resigns for any reason;

 

5

--------------------------------------------------------------------------------


 

(iii)          For up to twelve months after Executive is terminated without
cause, subject to the Company continuing to pay Executive’s base salary as
required in paragraph 4.(c).

 

(2)           As used in section 5.(a), “compete” means to establish, engage, or
be connected with, directly or indirectly, any company engaged in a business in
competition with the business of the Company or its subsidiaries or affiliates
in any area where the Company is doing business, whether as owner, partner,
agent, employee, director, officer, consultant, advisor, or stockholder (except
as the beneficial owner of not more than 5 percent of the outstanding shares of
a corporation, any of the capital stock of which is listed on any national or
regional securities exchange or quoted in the daily listing of over-the-counter
market securities and, in each case, in which Executive does not undertake any
management or operational or advisory role).

 

(3)           The Company and Executive acknowledge and agree that the scope and
duration of the covenant in section 5.(a) are reasonable and fair; however, if a
court of competent jurisdiction determines that this covenant is overly broad or
unenforceable in any respect, the Company and Executive acknowledge and agree
that the covenant shall be enforced to the greatest extent any such court deems
appropriate, and such court may modify this covenant to that extent.

 

(b)           Covenant not to solicit customers, employees, or consultants.
Executive shall not, directly or indirectly, during the term of this Agreement
and for twelve months after its expiration or termination for any reason,
(i) solicit the trade or patronage of any of the customers or prospective
customers of the Company (which, for purposes of this paragraph, shall include
any of the Company’s subsidiaries or affiliates) of which the Executive has
personally engaged with in his capacity as Executive or of anyone whom the
Executive has heretofore traded or dealt with in his capacity within the
Company, regardless of the location of such customers or prospective customers
of the Company with respect to any technologies, services, products, trade
secrets, or other matters in which the Company is active, or (ii) aid or
endeavor to solicit or induce any other employee or consultant of the Company to
leave the Company to accept employment of any kind with any other person or
entity.

 

(c)           Confidential Information. Executive’s work for the Company will
give Executive access to confidential matters of the Company not publicly known
such as proprietary matters of a technical nature (including but not limited to
know-how, technical data, gaming processes, gaming equipment, techniques,
developments) and proprietary matters of a business nature (including but not
limited to information about costs, profits, markets, sales, lists of customers,
and matters received by the Company in confidence from other parties),
collectively referred to as “Confidential Matters.” Some Confidential Matters
may be entitled to protection as “Trade Secrets,” as that term is defined in
N.R.S. 600A.030(5), the Restatement of Torts, and case law interpreting the
same. “Confidential Matters” shall not include any matters for which Executive
has prior knowledge of prior to the Effective Date of

 

6

--------------------------------------------------------------------------------


 

this Agreement or matters that are known or come to be known as industry
standard practice. Executive agrees to keep secret all such Confidential Matters
and agree not to directly or indirectly, other than is necessary in the business
of the Company and the scope of Executive’s employment, disclose or use any such
Confidential Matters at any time except with prior written consent of the
Company. Executive agrees that all written materials (including correspondence,
memoranda, manuals, notes, and notebooks) and all models, mechanisms, devices,
drawings, and plans in Executive’s possession from time to time (whether or not
written or prepared by Executive) embodying Confidential Matters shall be and
remain the sole property of the Company, and Executive will use all reasonable
precautions to assure that all such written materials and models, mechanisms,
devices, drawings, and plans are properly protected and kept from unauthorized
persons. Executive further agrees to deliver all Confidential Matters, including
copies, immediately to the Company on termination of Executive’s employment for
any reason, or at any time the Company may request. Unless required by court
proceeding, for a period of three years after termination of Executive’s
employment with the Company for any reason, Executive shall not reveal directly
or indirectly to any person or entity or use for Executive’s personal benefit
(including without limitation, for the purpose of soliciting business, whether
or not competitive with any business of the Company) any Confidential Matters.
These obligations will not apply to the extent that the Confidential Matters
(i) were already known to the Executive, without an obligation to keep it
confidential, at the time of its receipt from the Company; (ii) were received by
the Executive in good faith from a third party lawfully in possession thereof
and having no obligation to keep such information confidential; or (iii) were
publicly known at the time of its receipt by the Executive or has become
publicly known other than by a breach of this Agreement or other action by the
Executive. To the extent that any Confidential Matters are considered by the
Company as Trade Secrets, Executive agrees that all limitations on use of these
Trade Secrets shall last as long as such information remains a trade secret
under applicable law. Executive further agrees that immediately upon or after
termination, Executive will deliver to the Company all memoranda, notes,
reports, lists, models, mechanisms, devices, drawings or plans and other
documents (and all copies thereof) in Executive’s possession relating to the
business of the Company or its subsidiaries and affiliates.

 

(d)           Non-disparagement. Each party agrees that, during Executive’s
employment with the Company and after the termination thereof for any reason,
neither shall, publicly or privately, intentionally disparage or make any
willful statements (written or oral) that could impugn the integrity, acumen
(business or otherwise), ethics, or business practices of the other (including,
in the case of the Company, its affiliates and subsidiaries), except, in each
case, to the extent (but solely to the extent) necessary (i) in any judicial or
arbitration action to enforce the provisions of this Agreement, or (ii) in
connection with any judicial or administrative proceeding to the extent required
by applicable law, or (iii) as otherwise required by law.

 

(e)           Intellectual Property. Executive shall promptly disclose in
writing to the Company all inventions, discoveries, concepts, ideas,
developments, improvements, and innovations, whether or not patentable, and the
expressions of all inventions,

 

7

--------------------------------------------------------------------------------


 

discoveries, concepts, ideas, developments, improvements, and innovations,
whether or not copyrightable (collectively “Inventions”), conceived, developed,
or first actually reduced to practice by Executive, either alone or with others,
during Executive’s employment with the Company, that (i) relate in any manner to
the existing or contemplated business or research activities of the Company,
(ii) are suggested by or result from Executive’s work for the Company; or
(iii) result from the use of time, materials, or facilities of the Company. All
Inventions Executive conceives, develops, or first actually reduces to practice,
either alone or with others, while employed by the Company that relate in any
manner to the existing or contemplated business or research activities of the
Company shall be the exclusive property of the Company. Executive will, at the
request and expense of the Company, execute specific assignments to any such
Inventions and execute, acknowledge, and deliver patent applications and such
other documents (including but not limited to all provisionals, continuations,
continuations-in-part, continued prosecution applications, extensions,
re-issues, re-examinations, divisionals and foreign counterparts) and take such
further action as may be considered necessary by the Company at any time,
whether during Executive’s employment with the Company or after it terminates
for any reason, to obtain and define letters patent in any and all countries and
to vest title to such Inventions and related patents or patent applications in
the Company or its assignees. Any Invention that Executive discloses to a third
person or describes in a patent application filed by Executive or in Executive’s
behalf during Executive’s employment with the Company or within three months
after Executive’s employment with the Company terminates for any reason shall be
presumed to have been conceived or made by Executive during Executive’s
employment with the Company unless proved to have been conceived and made by
Executive after the expiration or termination of this Agreement.

 

(f)            Injunctive relief; jurisdiction. Executive acknowledges that the
Company will suffer irreparable injury, not readily susceptible of valuation in
monetary damages, if Executive breaches any of Executive’s obligations under the
restrictive covenants in this section 5. Accordingly, Executive agrees that the
Company will be entitled, at its option, to injunctive relief against any breach
by Executive of Executive’s obligations under section 5 in any federal or state
court of competent jurisdiction sitting in Nevada, in addition to monetary
damages and any other remedies available at law or in equity. Executive hereby
submits to the jurisdiction of such courts for the purposes of any actions or
proceedings instituted by the Company to obtain such injunctive relief, and
agree that process may be served on Executive under the relevant rules of civil
procedure, addressed to Executive’s last address known to the Company, or in any
other manner authorized by law.

 

(g)           Material inducements. The restrictive covenants and other
provisions in this letter agreement are material inducements to the Company
entering into and performing its obligations under this letter agreement.
Accordingly, in the event of any proven breach of these provisions by Executive,
in addition to all other remedies at law or in equity possessed by the Company,
including but not limited to the right to enforce the covenants Executive has
agreed to in this Agreement, the Company shall have

 

8

--------------------------------------------------------------------------------


 

the right to terminate this agreement and Executive’s employment with the
Company and not pay any amounts payable to Executive under this Agreement.

 

6.             Licenses and approvals. This Agreement is contingent on any
necessary approvals and licenses from any regulatory authorities having
jurisdiction over the parties or the subject matter of this Agreement. Each
party shall promptly apply to the appropriate regulatory authorities for any
licenses and approvals necessary for Executive to perform under this Agreement
and shall diligently pursue its applications, and the Company shall pay all
associated costs and fees. Each party shall fully cooperate with any requests,
inquiries, or investigations of any regulatory authorities or law enforcement
agencies in connection with the Company, its affiliates, or this Agreement. If
any license or approval necessary for either party to perform under this
Agreement is denied, suspended, or revoked, this Agreement shall be void,
provided, however, that if the denial, suspension, or revocation affects
performance of the Agreement in part only, the parties may by mutual agreement
continue to perform under this Agreement to the extent it is unaffected by the
denial, suspension, or revocation.

 

7.             Compliance program. The parties acknowledge that the Company
operates under privileged licenses in a highly regulated industry, and that its
parent company, Alliance Gaming Corporation, maintains a compliance program to
protect and preserve the name, reputation, integrity, and good will of Alliance
Gaming Corporation and its subsidiaries (including the Company) and affiliates
through a thorough review and determination of the integrity and fitness, both
initially and thereafter, of any person or company that performs work for those
companies or with which those companies are otherwise associated, and to monitor
compliance with the requirements established by gaming regulatory authorities in
various jurisdictions around the world. This Agreement and the association of
the Company and its affiliates with Executive are contingent on the continued
approval of Alliance Gaming Corporation and its compliance committee under the
Alliance Gaming Corporation compliance program. The parties shall cooperate with
Alliance Gaming Corporation and its compliance committee as reasonably requested
by Alliance Gaming Corporation or the committee and shall provide the committee
with such information as it may request. If Alliance Gaming Corporation, acting
on the reasonable recommendation of the committee, withdraws its approval of
this Agreement or of Executive, then this Agreement shall be void and neither
party shall have any rights thereunder.

 

8.             Executive’s Indemnification. To the extent permitted by
applicable law, Executive shall be indemnified by the Company against expenses,
including attorneys’ fees, necessarily incurred by Executive in connection with
the defense or settlement of any action, suit, or proceeding to which he is a
party, alone or together with others, by reason of his being or having been an
Executive of the Company. To the extent permitted by applicable law, Executive
shall also be reimbursed by the Company for any amounts paid by such person in
satisfaction of any judgment or settlement in connection with any such action,
suit, or proceeding, unless the amount of such judgment shall be adjudged on
such action, suit, or proceeding to be liable for willful misconduct in
violation of law or the Company’s written policies. It shall be the
responsibility of the Company to obtain and keep current adequate liability
insurance coverage to ensure that this provision shall be complied with as
written.

 

9

--------------------------------------------------------------------------------


 

9.             General Provisions.

 

(a)           Arbitration. Any controversy or claim arising out of or relating
to this Agreement or its breach shall be settled by arbitration in Las Vegas,
Nevada, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, and judgment on the award rendered by the arbitrator or
arbitrators may be entered in any court having jurisdiction thereof. Nothing
contained in this section shall in any way deprive the Company of its right to
obtain injunctive or other equitable relief under section 5 of this Agreement.

 

(b)           Further assurances. Each party shall execute all documents and
take all other actions necessary to effect the provisions and purposes of this
Agreement.

 

(c)           Entire agreement. This Agreement contains the entire agreement
between the parties and supersedes all other oral and written agreements
previously entered into by the parties concerning the same subject matter,
provided, however, that except as modified by this Agreement, the terms and
conditions of Executive’s employment with the Company shall be subject to the
Company’s regular employment policies and practices as may be in effect from
time to time.

 

(d)           Modification, rescission, and assignment. This Agreement may be
modified or rescinded only with the written consent of both parties. Neither
this Agreement nor any right or interest under this Agreement shall be
assignable by either party without the written consent of the other, provided,
that nothing contained in this Agreement shall limit or restrict the Company’s
ability to merge or consolidate or effect any similar transaction with any other
entity, irrespective of whether the Company is the surviving entity (including a
split up, spin off, or similar type transaction), provided that one or more of
such surviving entities continues to be bound by the provisions of this
Agreement.

 

(e)           Controlling law; severability. Nevada law shall govern this
Agreement and its interpretation. If any provision is unenforceable for any
reason, it shall be deemed stricken from the Agreement but shall not otherwise
affect the intention of the parties or the remaining provisions of the
Agreement.

 

(f)            Binding effect. This Agreement shall bind and inure to the
benefit of each of the parties and their respective heirs, successors,
administrators, executors, and assigns.

 

(g)           Notices. All notices required by this Agreement must be in writing
and must be delivered, mailed, or telecopied to the addresses given above or
such other addresses as the parties may designate in writing.

 

(h)           Counterparts; facsimiles. This Agreement may be executed in
counterparts, each of which shall be deemed an original, and all of which, taken
together, shall constitute one and the same instrument. This Agreement may be
executed and delivered by exchange of facsimile copies showing the signatures of
the parties, and those signatures need not be affixed to the same copy. The
facsimile copies so signed will

 

10

--------------------------------------------------------------------------------


 

constitute originally signed copies of the same consent requiring no further
execution.

 

(i)            Captions; construction; drafting ambiguities. The captions in
this Agreement are for convenience only and shall not be used in interpreting
it. In interpreting this Agreement any change in gender or number shall be made
as appropriate to fit the context. Each party has reviewed and revised this
Agreement with independent counsel or has had the opportunity to do so. The
rule of construction that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
of any amendments or exhibits to this Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first set forth above.

 

BALLY GAMING, INC.

 

By:

/s/ Richard Haddrill

 

/s/ Ramesh Srinivasan

 

 

Richard Haddrill

 

Ramesh Srinivasan

 

 

President and Chief Executive Officer

 

 

11

--------------------------------------------------------------------------------